021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 10, 12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodart et al (US 20080172501, hereafter Goodart) in view of Kaiser et al (US. 4942606, Kaiser) and  further in view of Zhang et al (US 20140126613).
As to claim 1, Goodart discloses a host computing device, comprising: 
a memory (par. 18 memory 112) 
a serializer/deserializer (SERDES): including Parallel In Serial Out (PISO) hardware to serialize data (fig. 3-4 MUX 126);
a peripheral component interconnect express (PCIe) bus (PCIe 350); 
a video source (stream sources 334);
a connector (par 19 connector 128) coupled, via the SERDES (par. 18 “couples DisplayPort video host multiplexor 126”), to the PCIe bus (at PCIe channel 120) and the video source (at DisplayPort 118); and
a host controller (host 202) causing PCIe data (par. 24, 29 “provides PCIe bus information to PCIe channel 120”) from PCIe bus to be provided (PCIe X1 bus connection 350), via the SERDES and the connector (multiplexes the PCIe bus information received”), to a peripheral controller (e.g. fig. 4a, MUX 130, 136) of a docking station (fig. 4a peripherals 134, 138. Note: The DisplayPort host 202 is “docked” to the peripheral 138).
	Goodart does not explicitly disclose the host controller to operate in a safe mode to block a direct memory attack on the memory by causing PCIe data from PCIe bus to be provided, solely to a peripheral controller of a docking station. In the same field of arts (peripheral configuration), Kaiser discloses a computer having an improved auxiliary device interface controller which supports the selective restriction of user interaction with the computer while maintaining the full functionality of the host/peripheral interface (abstract). In one embodiment, Kaiser discloses the step of monitoring 
		Goodart does not disclose the SERDES including the Serial Input and Parallel Output (SIPO) hardware to deserialize data (instead of disclosing the transceiver PHY 302). In the same field of arts (peripheral configuration), Zhang discloses methods, systems, and apparatuses for reducing the latency in a transceiver.  The transceiver includes a high latency communication channel and a low latency communication channel that is configured to be a bypass channel for the high latency communication channel (abstract). In one embodiment, Zhang discloses a transceiver as a SERDES (fig. 2) including Parallel In Serial Out (PISO) hardware to serialize data (Parallel to Serial converter 212), and the Serial Input and Parallel Output (SIPO) hardware to deserialize data (Serial to Parallel converter 204). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart and Zhang, by including the SERDES with the Serial Input and Parallel Output (SIPO) hardware to deserialize data. The motivation is to reduce latency, to improve the performance of the system (par 7).
As to claim 2, Goodart/Kaiser/Zhang discloses the host computing device of claim 1, wherein the PISO hardware is to serialize video data from the video source and the PCle data into a serialized 
As to claim 3, Goodart/Kaiser/Zhang discloses the host computing device of claim 2, wherein the video data further comprise display port video data (Goodart, par. 29) from a display port interface included in the host computing device (“video signal information from DisplayPort transmitter 118”).
As to claim 4, Goodart/Kaiser/Zhang discloses the host computing device of claim 1, wherein the connector further comprises a wired connector (Goodart, par. 19 “DisplayPort connector 128”) to couple to a corresponding wired connector in the docking station (Displayport video receiver multiplexer 130).
As to claim 6, Goodart/Kaiser/Zhang discloses the host computing device of claim 1, wherein the host computing device further comprises a laptop computing device, a mobile phone, a tablet, a desktop computing device, or a combination thereof (Goodart, par. 15 “personal computer”).
As to claim 7, Goodart discloses a docking station (fig. 4a, display 134, fig. 4b adapter 402), comprising: 
a SERDES including: Parallel In Serial Out (PISO) hardware to serialize data (MUX 130, 430); and 
a corresponding connector (DisplayPort connector 128); and
a peripheral controller (display controller 134) when coupled to the host computing device (DisplayPort host 202), the peripheral controller is to:
communicate, via the multiplexer, peripheral component interconnect express (PCIe) data with the host computing device (par. 29); and 
transmit non-PCie data outside of the peripheral controller (par. 24 “hot plug detect signal”, par. 32 “video display information to Displayport 132”).
Goodart does not disclose the peripheral controller when coupled to the host computing device operating in a safe mode that when operating in safe mode is to block a direct memory attack on a 
		Goodart does not disclose the SERDES including the Serial Input and Parallel Output (SIPO) hardware to deserialize data (instead of disclosing the transceiver 310). In the same field of arts (peripheral configuration), Zhang discloses methods, systems, and apparatuses for reducing the latency in a transceiver.  The transceiver includes a high latency communication channel and a low latency communication channel that is configured to be a bypass channel for the high latency communication channel (abstract). In one embodiment, Zhang discloses a transceiver as a SERDES (fig. 2) including Parallel In Serial Out (PISO) hardware to serialize data (Parallel to Serial converter 212), and the Serial Input and Parallel Output (SIPO) hardware to deserialize data (Serial to Parallel converter 204). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
As to claim 9, Goodart/Kaiser/Zhang discloses the docking station of claim 7, wherein the peripheral accessory includes an output to output a video data from the peripheral controller, but not PCIe data, to another peripheral device (Goodart, fig. 402, DP Rx 132 to display 134).
As to claim 10, Goodart/Kaiser/Zhang discloses the docking station of claim 7, wherein the PISO hardware to deserialize a serialized communication including PCIe data received from the host computing device (Zhang, fig. converter 212).
As to claim 12, Goodart discloses a method, comprising:
coupling a host computing device (fig. 1) to a docking station (display 134) including a peripheral controller (components in PHY layer 310); and
providing PCIe data (par. 24, 29 “provides PCIe bus information to PCIe channel 120”) between a SERDES in the host device (MUX 126) and a SERDES in the peripheral controller of the peripheral device (MUX 130) wherein the SERDES in the host device and the SERDES in the peripheral controller each include:
Parallel In Serial Out (PISO) hardware to serialize data (Note: A multiplexer functions as PISO hardware).
Goodart does not discloses coupling the host computing device operating in a safe mode to a docking station providing PCIe data solely between a SERDES in the host device and a SERDES in the peripheral controller of the peripheral device. In the same field of arts (peripheral configuration), Kaiser discloses a computer having an improved auxiliary device interface controller which supports the selective restriction of user interaction with the computer while maintaining the full functionality of the host/peripheral interface (abstract). In one embodiment, Kaiser discloses the step of monitoring 
		Goodart does not disclose the SERDES including the Serial Input and Parallel Output (SIPO) hardware to deserialize data (instead of disclosing the transceiver 310). In the same field of arts (peripheral configuration), Zhang discloses methods, systems, and apparatuses for reducing the latency in a transceiver.  The transceiver includes a high latency communication channel and a low latency communication channel that is configured to be a bypass channel for the high latency communication channel (abstract). In one embodiment, Zhang discloses a transceiver as a SERDES (fig. 2) including Parallel In Serial Out (PISO) hardware to serialize data (Parallel to Serial converter 212), and the Serial Input and Parallel Output (SIPO) hardware to deserialize data (Serial to Parallel converter 204). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart and Zhang, by including the SERDES with the Serial Input and Parallel Output (SIPO) hardware to deserialize data. The motivation is to reduce latency, to improve the performance of the system (par 7).

As to claim 15, Goodart/Kaiser/Zhang discloses the method of claim 12, further comprising selecting a safe mode on a host computing device prior to providing the PCle data solely to the peripheral controller (Kaiser, col 6 lns 20-25).
As to claim 17, Goodart/Kaiser/Zhang discloses the host computing device of claim 1, wherein the host controller is to operate in the safe mode in response to the host computing device being coupled to the docking station (Kaiser, col 6 lns 20-25).
As to claim 18, Goodart/Kaiser/Zhang discloses the host computing device of claim 1, wherein the host controller is to operate in the safe mode in response to a selection to operate in the safe mode (Kaiser, col 6 lns 20-25).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodart in view of Kaiser/Zhang and further in view of Mohanty et al (US. 20110087806, Mohanty).
As to claim 5, Goodart/Kaiser discloses the host computing device of claim 4, but does not disclose wherein the wired connector further comprises a universal serial bus connector. In the same field of arts (peripheral configuration), Mohanty discloses a system for transferring data which is selectively communicated via a USB port (abstract). In one embodiment, Mohanty discloses a wired connector (connector 118) to couple to a corresponding wired connector in the peripheral device (connector 122) wherein the wired connector further comprises a universal serial bus connector (fig. 14-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart/Kaiser/Zhang and Mohanty, by comprising a universal serial bus connector. The motivation is to improve the efficiency of the system (Background, par. 6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodart in view of Kaiser/Zhang and further in view of Betts.
As to claim 11, Goodart/Kaiser/Zhang discloses the docking station of claim 7, but does not discloses the docking station further comprising an additional SERDES, and wherein the additional SERDES is not provided non-PCIe data, but not PCIe data.  In the same field of arts (peripheral configuration), Betts discloses an apparatus comprises a differential serial interface standards and a rail-to-rail common mode range (abstract). In one embodiment, Betts further discloses a device further comprising an additional SERDES, and wherein the additional SERDES is not provided non-PCIe data, but not PCIe data.  (fig. 3 SIPO 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart/Kaiser/Zhang and Betts, by comprising an additional SERDES to the docking station, to improve the performance of the system (par 6).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodart in view of Kaiser/Zhang and further in view of Sandulescu et al (US. 20050273312, Sandulescu).
As to claim 13, Goodart/Kaiser/Zhang discloses the method of claim 12, but does not disclose wherein the docking station is included in a plurality of peripheral devices (HDs 19), and the method further comprising providing PCIe data solely between the host device and respective peripheral controllers of each peripheral device of the peripheral devices. In the same field of arts (peripheral configuration), Sandulescu discloses a system for switching USB keyboard and mouse and video interfaces between host (abstract). In one embodiment, Sandulescu discloses a docking station (fig. 1 device 200) is included in a plurality of peripheral devices (fig. 1 devices 112), and the step of providing data solely between a host device (host 300) and respective peripheral controllers (controllers 208) of each peripheral device of the peripheral devices (fig. 4 step 418, 416). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart/Kaiser/Zhang and Sandulescu, by providing PCIe data solely between 
As to claim 14, Goodart/Kaiser/Zhang/Sandulescu discloses the method of claim 13, further comprising outputting the video data from the peripheral controller to another peripheral device (Sandulescu, fig. 4 step 420).
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Goodart in view of Kaiser and further in view of Zhang.
As to claim 16, Goodart/Kaiser discloses the host computing device of claim 1, but does not disclose wherein the host controller is to operate in the safe mode as a default mode of operation. Instead, Kaiser disclose the host controller is to operate in the safe mode (lock-out mode) wherein said peripheral controller device cannot send information to said CPU unless password data previously stored in said memory associated with said CPU is first entered to cause a switch back to said normal operating mode (col 14 lns 62-67). Setting a mode which requires entering a password as a default mode would have been well-known to one of ordinary skill in the art at the invention time. For instance, most of computers today (e.g Windows, Mac, iOS, Android devices) would ask users to enter a password to operate at the default mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart and Kaiser and Sandulescu, by operating in the safe mode as a default mode of operation. The motivation is to improve the security of the system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184